  Case 15-18704       Doc 59       Filed 02/12/19 Entered 02/12/19 20:48:48        Desc Main
                                     Document     Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )      Case No: 15-18704
Scott M Rehfeldt                             )
                                             )      Chapter 13
                                             )
                      Debtor(s).             )      Judge: Janet S. Baer


                                      NOTICE OF MOTION

TO:    Scott M Rehfeldt, 4003 Mt Gallant Rd. Rock Hill, SC 29732 via US mail
       Trustee Glenn B Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532 via ECF
       clerk’s electronic delivery system
       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system
       See attached service list

         PLEASE TAKE NOTICE that on March 15, 2019 at 9:30 a.m., I shall appear before the
Honorable Judge Janet S. Baer at Kane Courthouse, 100 S 3rd Street, Courtroom 240, Geneva,
Illinois 60134 or any judge presiding and then and there present the Motion, a copy of which is
attached hereto.

                                                    By:    /s/ David H. Cutler
                                                           David H. Cutler


                                   CERTIFICATE OF SERVICE

         I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice and Motion upon the parties named above on February
12, 2019 before the hour of 9:00 p.m. from the office located at 4131 Main Street., Skokie,
Illinois 60076.


                                       By:    /s/ David H. Cutler
                                             David H. Cutler, esq.
                                             Counsel for Debtor(s):
                                             Cutler & Associates, Ltd.
                                             4131 Main St,
                                             Skokie, IL 60076
                                             Phone: (847) 673-8600
 Case 15-18704        Doc 59   Filed 02/12/19 Entered 02/12/19 20:48:48           Desc Main
                                 Document     Page 2 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                     )       Case No: 15-18704
Scott M Rehfeldt                           )
                                           )       Chapter 13
                                           )
                      Debtor(s).           )       Judge: Janet S. Baer


                   MOTION TO MODIFY PLAN POST CONFIRMATION

  NOW COMES the Debtor, Scott M Rehfeldt, by and through his attorneys, the law office of

CUTLER & ASSOCIATES, and in support of this Motion, states as follows:

      1.    This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is

            a "core proceeding" under 28 USC 157(b)(2).

      2.    The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code

            on May 28, 2015.

      3.    The Debtor’s plan was confirmed on October 9, 2015.

      4.    The Debtor’s Plan was confirmed with a payment of $160 for 4 months and then $195

            for 56 months with unsecured creditors receiving at least 10% of their unsecured

            claims.

      5.    The Debtor has a new job where his income has increased and his disposable monthly

            income is $893 a month.

      6.    The Debtor seeks to modify his plan post confirmation to increase his plan payment

            to $893 a month commencing with the March 2019 plan payment.
  Case 15-18704      Doc 59     Filed 02/12/19 Entered 02/12/19 20:48:48           Desc Main
                                  Document     Page 3 of 3


       WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to increase his plan payment to $893 a month commencing with the March

2019 plan payment; and for such further relief that this Court may deem just and proper.




Dated: February 12, 2019                            Respectfully Submitted,

                                                    By:    /s/ David H. Cutler
                                                           David H. Cutler, esq.,
                                                           Counsel for Debtor(s):
                                                           Cutler & Associates, Ltd.
                                                           4131 Main St.
                                                           Skokie, IL 60076
                                                           Phone: (847) 673-8600
